DETAILED ACTION
The instant application having Application No. 16/307753 filed on 04/12/2018 is presented for examination by the examiner.

Claims 1, 3, 4, 5, 12, 13 and 15 were amended. Claims 2, 6, 9, 11, 14 were cancelled. Claims 1, 3-5, 7, 8, 10, 12, 13 and 15 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
In Applicant’s remark, Applicant argue that Zee does not discloses the amended limitation “at least one operator network identifier comprised in the (emphasis added) slice or service identifier”. The support of the Applicant’s amendment, according to the Applicant’s argument, was based on par. 0023 of the Applicant’s specification. However, after reviewing par. 0023 of the Applicant’s specification, Examiner could not determine the actual structure or design regarding an information structure for a slice or service identifier which comprises a network identifier. As such, without specifically defining it in the Applicant’s specification, the scope of the amended limitation “at least one operator network identifier comprised in the slice or service identifier” covers any information structure which could be used to identify (i) “the slice or service identifier” and contain (ii) “an operator network identifier”. (See also par. 0024-0027 of the Applicant’s specification: it appears that Applicant disclose using a same information structure for the slice identifier as the one disclosed by Zee.)

As stated in Zee “(par. 0150), For the scenario described in FIG. 10 the wireless device 10 receives a SIB from the RAN node 12, comprising the indication < PLMN-ID=A><Slice -ID=a> < PLMN-ID=A><Slice-ID=b> <PLMN-ID=B><Slice-ID=d> which indicates that the cell of the RAN node 12 supports network A and the slices a and b in network A, and network B and slice d in network B”, Zee disclose an SIB contains an information structure “< PLMN-ID=A><Slice-ID=a>” (interpreted as the slice or service identifier), this information structure contain  “PLMN-ID=A” (interpreted as the network identifier).

As such, in view of the scope of the amended limitation, Zee discloses “at least one operator network identifier comprised in the (emphasis added) slice or service identifier”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 10, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zee et al. (US 2019/0028941 A1) in view of Wang (Wang II) et al. (US 2019/0037409 A1).

As per claim 1, Zee discloses “A method for connecting a user terminal to a subset of a network dedicated to a service, termed network slice, implemented by the user terminal and comprising: at least one act of receiving at least one network slice or service identifier and at least one operator network identifier comprised in the slice or service identifier, originating from an access device associated with a network slice corresponding to the received at least one network slice or service identifier;” [(par. 0053), A network slice supports the communication service of a particular connection type. (par. 0150), Action 1001: When the wireless device 10 is switched on or enters the communication network 1 it receives a broadcasted SIB from the RAN nodes 12, 13, 14 over the RRC protocol. The SIB according to this embodiment is updated to comprise information on the networks supported by each cell of the RAN node 12, 13, 14, indicated via the PLMN-ID, and the corresponding network slices supported by each cell for each supported network. The supported network and the corresponding supported slice may be indicated as <PLMN-ID><Slice-ID>. For the scenario described in FIG. 10 the wireless device 10 receives a SIB from the RAN node 12, comprising the indication < PLMN-ID=A><Slice -ID=a>< PLMN-ID=A><Slice -ID=b><- ; PLMN-ID=B><Slice -ID=d> which indicates that the cell of the RAN node 12 supports network A and the slices a and b in network A, and network B and slice d in network B.] “an act of selecting one network operator and a network slice, comprising: comparing the at least one network slice or service identifier and the at least one operator network identifier comprised in the slice or service identifier received with at least one network slice identifier stored in the user terminal” [(par. 0151), Action 1002: Since a first cell of the RAN node 12 supports the network A and the slice a, which is the home network and a network slice associated to the home network of the wireless device 10, the wireless device 10 will select this cell in the RAN node 12 to camp on.]

Zee dose not explicitly disclose “and in response to determining that no network slice or service identifier received by the user terminal corresponds to a network slice identifier stored in the user terminal, selecting a default network slice and following the act of selecting a network slice, an act of attaching to the access device associated with the selected network slice”.

However, Wang II discloses “and in response to determining that no network slice or service identifier received by the user terminal corresponds to a network slice identifier stored in the user terminal, selecting a default network slice” [(par. 0029), WTRU and/or one more network nodes may be configured to discover one or more network slices for use by the WTRU. For example, information broadcasted by a radio access network (RAN) may facilitate network slice selection. The information may include identifiers for the network slices. (par. 0059), A WTRU may be configured to select one or more network slices autonomously. In an example, the WTRU may autonomously select the network slice(s) by matching the WTRU's If the WTRU autonomously selects the network slice, the WTRU may explicitly initiate Attach or PDN connection procedure towards the selected network slice.] “and following the act of selecting a network slice, an act of attaching to the access device associated with the selected network slice” [(par. 0029), WTRU and/or one more network nodes may be configured to discover one or more network slices for use by the WTRU. For example, information broadcasted by a radio access network (RAN) may facilitate network slice selection. The information may include identifiers for the network slices. (par. 0059), A WTRU may be configured to select one or more network slices autonomously. In an example, the WTRU may autonomously select the network slice(s) by matching the WTRU's pre-configured designated or target serving network slices against discovered available network slices. (par. 0059), the WTRU may be configured with a list of preferred or target network slice identifiers. (par. 0059), The WTRU may discover one or more available network slice instances. The WTRU may search in its configured list of preferred network slices to determine whether any of those slices are available. (par. 0060), The WTRU may be configured to have a default or If the WTRU autonomously selects the network slice, the WTRU may explicitly initiate Attach or PDN connection procedure towards the selected network slice.]

Zee et al. (US 2019/0028941 A1) and Wang (Wang II) et al. (US 2019/0037409 A1) are analogous art because they are the same field of endeavor of network communication. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang II’s teaching into Zee’s teaching. The motivation for making the above modification would be to allow a WTRU falls back to select the default network slice when the WTRU's preferred network slices are not available. (Wang II, par. 0060)

As per claim 3, Zee in view of Wang II discloses “The connection method as claimed in claim 1” as [see rejection of claim 1.] 
Zee discloses “where the at least one slice or service identifier is associated with the operator network identifier” [(par. 0150), Action 1001: When the wireless device 10 is switched on or enters the communication network 1 it receives a broadcasted SIB from the RAN nodes 12, 13, 14 over the RRC protocol. The SIB according to this embodiment is updated to comprise information on the networks supported by each cell of the RAN node 12, 13, 14, indicated via the PLMN-ID, and the corresponding network slices supported by each cell for each supported network. The supported network and the corresponding supported slice may be indicated as <PLMN-ID><Slice-ID>. For the scenario described in FIG. 10 the wireless device 10 receives a SIB from the RAN node 12, comprising the indication < PLMN-ID=A><Slice -ID=a>< PLMN-ID=A><Slice -ID=b><- ; PLMN-ID=B><Slice -ID=d> which indicates that the cell of the RAN node 12 supports network A and the slices a and b in network A, and network B and slice d in network B.]

As per claim 4, Zee in view of Wang II discloses “The connection method as claimed in claim 1” as [see rejection of claim 1.] 
Zee discloses “where the service identifier is received in a same message as the operator network identifier” [(par. 0150), Action 1001: When the wireless device 10 is switched on or enters the communication network 1 it receives a broadcasted SIB from the RAN nodes 12, 13, 14 over the RRC protocol. The SIB according to this embodiment is updated to comprise information on the networks supported by each cell of the RAN node 12, 13, 14, indicated via the PLMN-ID, and the corresponding network slices supported by each cell for each supported network.]

As per claim 5, Zee in view of Wang II discloses “The connection method as claimed in claim 1” as [see rejection of claim 1.] 
Zee discloses “in which the service identifier is received in a message distinct from a message comprising the operator network identifier” [(par. 0150), Action 1001: When the wireless device 10 is switched on or enters the communication network 1 it receives a broadcasted SIB from the RAN nodes 12, 13, 14 over the RRC protocol. The SIB according to this embodiment is updated to comprise information on the networks supported by each cell of the RAN node 12, 13, 14, indicated via the PLMN-ID, and the corresponding network slices supported by each cell for each supported network.]

As per claim 7, Zee in view of Wang II discloses “The connection method as claimed in claim 1,” as [see rejection of claim 1.] 
Zee discloses “wherein the network comprises an access network and a network core, and the slice or service identifier identifies entities of the network core” [(par. 0134), The "slice support information" may be included in the signaling from the core network node 19 to the wireless device 10 in several ways. In a first embodiment herein, the Equivalent PLMNs list maybe adapted to comprise an equivalent slice identifier for each equivalent PLMN.]

As per claim 8, Zee in view of Wang II discloses “The connection method as claimed in claim 1,” as [see rejection of claim 1.] 
Zee discloses “wherein the network comprising comprises an access network and a network core and the slice or service identifier identifies entities of the access network and entities of the network core” [(par. 0134), The "slice support information" may be included in the signaling from the core network node 19 to the wireless device 10 in several ways. In a first embodiment herein, the Equivalent PLMNs list maybe adapted to comprise an equivalent slice identifier for each equivalent PLMN. (par. 0027), Further core network nodes, such as the MME1 and the MME2, support different networks which are identified using a Tracking Area Identifier (TAI), which comprises a network identity, such as a PLMN-ID.]

As per claim 10, Zee in view of Wang II discloses “The connection method as claimed in claim 1,” as [see rejection of claim 1.] 
in which the at least one network slice identifier of the user terminal is stored in a SIM card of the user terminal” as [(par. 0149), Before the wireless device 10 selects a cell of a RAN node 12, 13, 14 to camp on and a network to attach to the wireless device 10 may have information about its home network indicated by a HPLMN -ID and a network slice, indicated by a slice-ID, supported by the wireless device 10. This information may be stored in the wireless device 10 in e.g. a memory or a SIM/USIM.]

As per claims 12, 13 and 15, as [see rejection of claim 1.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463